Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the transistor device."  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, the examiner will interpret this claim to be “a transistor device”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20130083320 by Gao et al. (“Gao”).
Claim 1:  Gao discloses a bandgap quantification method including a spectroscopic metrology tool emanating from a multilayer grating including two or more layers in response to incident illumination (see Figure 1 and accompanying text, Tool 104, illuminator 102, reflected light, see also entire reference).  As for the multilayer grating, the reference discloses a multilayer coating and thus would reasonably encompass the claims as drafted.   See also paragraph 0065 regarding repeatable patterned features.
generate a model of a multilayer grating including two or more layers, the model including one or more parameters associated with multilayer grating, wherein the one or more parameters include geometric parameters indicative of a geometry of a test layer of the multilayer grating, wherein the one or more parameters include dispersion parameters indicative of a dispersion of the test layer (see entire reference, specifically paragraphs 0013, 0027-0028, 0035); 
measuring a spectroscopic signal of a fabricated multilayer grating corresponding to the modeled multilayer grating (see 0027); 
determine values of the one or more parameters of the modeled multilayer grating providing a simulated spectroscopic signal corresponding to the measured spectroscopic signal within a selected tolerance (0014, see e.g. threshold value);  
and calculating a metrology metric indicative of the bandgap of the test layer of the fabricated multilayer grating based on the determined values of the one or more parameters of the test layer of the fabricated structure (see 0014, 0028).   
 
Claims 2:  Gao discloses calculating the bandgap via regression analysis of the dispersion model and using curve fitting and interpolation of the metric over the focused spectral range (0014).  This would include the claimed integral of a dispersion curve of the test layer over a transition spectral region, wherein the integral is proportional to the bandgap of the test layer, wherein the dispersion curved is defined by the determined values of the one or more dispersion parameters, wherein the transition region comprises: a range over which the dispersion curve varies exponentially within a selected transition tolerance.   
	Claim 3:  Gao discloses a dispersion curve of the layer that is provided by the determined values of the dispersion parameters and such would include a Urbach tail requirement.
	Claim 4:  Gao discloses the dispersion parameters comprises the bandgap of the test layer (0045).
	 Claim 5:  Gao discloses thickness (0013).
Claim 6:  Gao discloses multilayer and a repeatable pattern (0065).  
 	Claim 7:  Gao discloses thickness and such would encompass “height” as claimed (0013).
	Claim 8:  Gao discloses leakage current of a device (i.e. a transistor device as broadly drafted and such can be considered fabricated with a common fabricating process since such is not defined to encompass any more than any fabricating process (0006, 0009, 0037).
	Claims 9:  Gao discloses predicting based on the band gap (0037) and further based on the determined parameters and such would predict a performance as claimed.
	Claim 10:  Gao discloses controlling a process tool based on the data for fabricating what can reasonably be considered a transistor device (0006, 0032-0034, see e.g. subsystem, see also inspection system).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied above and further with US Patent Application Publication 20010042832 by Herzinger et al.
While the examiner maintains the position that the Urbach absorption tail can reasonably be present in the disclosure of Gao, the examiner cites here Herzinger which discloses a spectroscopic ellipsometer for measuring thickness and discloses including a Urbach absorption tail on the modeled analysis (0058) and therefore taking the level of one of ordinary skill in the art at the time of the invention the inclusion of a reconstructed Urbach adsorption tail would have been obvious to one of ordinary skill in the art during modeling. 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied above and further with US Patent Application Publication 20140375981 by Wang et al.
	Claim 11:  Gao discloses determining the model of the multilayer grating comprises: determining statistical relationships between particular values of the one or more parameters and particular aspects of the spectroscopic signal of the modeled multilayer grating, wherein determining values of the one or more parameters of the modeled multilayer grating within a selected tolerance.  Gao discloses using various modeling techniques including linear models and broadly discloses that any number of modeling techniques is well within the skill of one of ordinary skill in the art of controlling (0056, see also entire reference regarding modeling).  Here, Gao fails to explicitly disclose providing a simulated spectroscopic comprises: determining values of the one or more parameters of the modeled multilayer grating providing a simulated spectroscopic signal corresponding to the measured spectroscopic signal.   However, Wang also in controlling disclose using such a simulated output from a model and comparison to the generated to provide the target threshold characteristic (0127) and therefore taking the references collectively it would have been obvious to have utilized the simulated signal as claimed as Gao discloses using any number of modeling and control features and Wang discloses such is known and suitable in the art to provide control. 
 	Claim 12:  Such is made obvious for the same reasons as set forth above, see 0127 of Wang related to a plurality of values from different parameters.
	Claim 13:  Gao with Wang discloses these requirements of this claim as discussed above in detail.  
	Claim 14:  Gao discloses regression modelling using regression parameters which makes obvious the claimed requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718